DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 15 August 2022. 
Claim 3 was canceled. Claims 1, 13, 14 and 15 were amended. Claims 1, 2, and 4-15 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, which is representative of claims 13-15, recites in part obtaining an initial inference of the state using a mathematical model representing a prior knowledge-based modelling of the state as a function of the sensor measurement and a previous inferred state; applying a learned model to the initial inference of the state and the sensor measurement, wherein the learned model has been learned to minimize an error between initial inferences provided by the mathematical model and a ground truth and to provide a correction value as output for correcting the initial inference of the state of the mathematical model; and obtaining a current inferred state by combining the initial inference of the state with the correction value. These limitations describe a series of mathematical calculations used in a control system. The October 2019 Update indicates that mathematical calculations are an example of a “mathematical concept”. As such, the claims are determined to recite an abstract idea.
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate an abstract idea into a practical application. Claim 1 recites the additional element of an input interface, an output interface; a processor subsystem. Claim 13 recites an input interface and an output interface. Claim 14 recites the additional element of a computer readable medium executed by a processor system with a input interface and an output interface. Claim 15 recites the additional element of a computer readable medium. These additional elements are all recited at an extreme degree of generality, and are interpreted as generic computing devices used to implement the abstract idea. The claims further recite that the learned model is a recurrent neural network and that the processor maintains and passes a hidden state of the recurrent neural network between iterations. If this limitation is interpreted as an additional element it would only describe the recurrent neural network at a high level of generality and would be interpreted as instructions to implement the abstract idea with a computing device. As such, these additional elements do not integrate the abstract idea into a practical application. 
The claims further recite the additional elements of obtaining a sensor measurement and provide output data to the output device to enable the control of the physical system. Per MPEP 2106.05(g), “Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception.” The MPEP provides 3 factors in determining whether additional elements are insignificant extra-solution activity, only two of which are relevant at Prong Two. Factor 2 considers “Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention).” In the present case, the above identified additional elements are not significant. The incorporation of data gather and outputting of data does not place a meaningful limit on a series of mathematical calculations used in a control system. Factor 3 consider “Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output).” The limitations are precisely necessary data gather and outputting. Thus both the factors available indicate that the identified additional elements are insignificant extra-solution activity. Thus these additional elements are considered to be insignificant extra-solution activity. Therefore these additional elements do not integrate the abstract idea into a practical application. 
There are no further additional elements. When considered as a combination, the additional elements of the computer system, the receiving of data, and the outputting of data, the additional elements only generally link the abstract idea to a computing device environment. As such, the combination of additional elements do not integrate the abstract idea into a practical application. Therefore the claims are determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims include additional elements which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional elements of obtaining a sensor measurement and provide output data to the output device to enable the control of the physical system. At Step 2B, Factor 1 of MPEP 2106.05(g) may be considered: “Whether the extra-solution limitation is well known.” Obtaining data and providing outputs is extremely conventional for control systems, as reflected by applicant’s statements in the background of the specification (“Conventionally, a physical system may be controlled based on a state of the physical system which is determined from sensor data.” Page 1, Lines 15-17). As such, all three factors of MPEP 2106.05(g) indicate that the identified additional elements are insignificant extra-solution activity. Thus these additional elements are considered to be insignificant extra-solution activity, and as such they do not amount to significantly more than the abstract idea. There are no further additional elements. When considered as a combination, the additional elements of the computer system, the receiving of data, and the outputting of data, the additional elements only generally link the abstract idea to a computing device environment. Per MPEP 2106, generally linking the use of a judicial exception to a particular technological environment has been found by the courts to be insufficient to amount to significantly more. As such, the combination of additional elements do not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2 and 4-8 further describe and narrow the mathematical calculations, thus the claims are determined to continue to recite an abstract idea. These claims include no further additional elements. The previously identified additional elements do not integrate the narrowed abstract idea into a practical application. The previously identified additional elements do not amount to significantly more than the narrowed abstract idea. Dependent claims 9 further limits the additional element of the output interface such that it interfaces with an actuator. However, the scope of the claim does not actually include the rendering device. As such, the above eligibility analysis is maintained for the claim. Dependent claim 10 further limits where the controlled system is one of a vehicle control system, or a robotics control system, or a manufacturing control system, or a building control system. However, the scope of the claim does not actually include the controlled  system. As such, the above eligibility analysis is maintained for the claim. Dependent claims 11 and 12 further limit the additional element of the output interface such that it interfaces with a rendering device and further describes the controlled system. However, the scope of the claim does not actually include the rendering device or the controlled system. As such, the above eligibility analysis is maintained for the claim. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 9, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (Digital Control of Dynamic Systems) in view of Song et al. (Application of Federal Kalman Filter with Neural Networks in the Velocity and Attitude Matching of Transfer Alignment) and Duell et al. (Solving Partially Observable Reinforcement Learning Problems with Recurrent Neural Networks).

Regarding Claim 1, 13, 14, and 15: Franklin discloses a system for enabling control of a physical system based on a state of the physical system which is inferred from sensor data, comprising: an input interface configured for accessing sensor data representing sensor measurements associated with the state of the physical system; an output interface to an output device which is used to control the physical system; a processor subsystem configured to iteratively infer the state of the physical system based on the sensor data by, in an iteration: using the input interface, obtaining a sensor measurement; obtaining an initial inference of the state using a mathematical model representing a prior knowledge-based modelling of the state as a function of the sensor measurement and a previous inferred state; wherein the processor subsystem is further configured to, using the output interface, provide output data to the output device to enable the control of the physical system based on the current inferred state:

“most control systems today use digital computers (usually microprocessors or microcontrollers) with the necessary input/output hardware to implement the controllers. The intent of this chapter is to show the very basic ideas of designing control laws that will be implemented in a digital computer.” (Page 57)

    PNG
    media_image1.png
    183
    411
    media_image1.png
    Greyscale
 (Fig. 3.1.b, Page 58)

    PNG
    media_image2.png
    137
    443
    media_image2.png
    Greyscale
(Page 12)


    PNG
    media_image3.png
    434
    921
    media_image3.png
    Greyscale
(Page 48). 

    PNG
    media_image4.png
    212
    489
    media_image4.png
    Greyscale
 (Page 46)

    PNG
    media_image5.png
    120
    484
    media_image5.png
    Greyscale
(Page 389)

    PNG
    media_image6.png
    201
    445
    media_image6.png
    Greyscale
(Page 391)

Franklin does not appear to disclose applying a learned model to the initial inference of the state and the sensor measurement, wherein the learned model has been learned to minimize an error between initial inferences provided by the mathematical model and a ground truth and to provide a correction value as output for correcting the initial inference of the state of the mathematical model; and obtaining a current inferred state by combining the initial inference of the state with the correction value. 
However, Song teaches applying a learned model to the initial inference of the state and the sensor measurement, wherein the learned model has been learned to minimize an error between initial inferences provided by the mathematical model and a ground truth and to provide a correction value as output for correcting the initial inference of the state of the mathematical model and the learned model is a neural network. 

    PNG
    media_image7.png
    23
    328
    media_image7.png
    Greyscale
 (Page 1)

    PNG
    media_image8.png
    67
    337
    media_image8.png
    Greyscale
(Page 2)

    PNG
    media_image9.png
    106
    345
    media_image9.png
    Greyscale
(Page 2)

    PNG
    media_image10.png
    83
    332
    media_image10.png
    Greyscale
 (Page 3)


    PNG
    media_image11.png
    142
    319
    media_image11.png
    Greyscale
(Page 3)

Franklin describes a standard computerized control loop utilizing a Kalman filter, which differs from the claimed invention in part by the correction of the filter’s state estimation by the application of a learned model using the initial state estimate and sensor data to determine a correction for the filter output. However, Song teaches a neural network using an initial state estimate and sensor measurement to determine a correction for the output of a Kalman filter. One of ordinary skill in the art could have trivially applied the techniques of Song to the system of Franklin. Further, one of ordinary skill in the art would have recognized that such an application of Song would have resulted in improved process control via the correction of the neural network. As such, the application of Song would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Franklin and the teachings of Song. 

	Franklin does not appear to disclose that the learned model is a recurrent neural network or the processor being configured to maintain and pass a hidden state of the recurrent neural network between iterations of the iterative inference of the state of the physical system. 
Duell teaches a learned model of a recurrent neural network and a processor configured to maintain and pass a hidden state of the recurrent neural network between iterations of the iterative inference of the state of the physical system (This parameter optimization problem is solved by an RNN with finite unfolding in time using shared weight matrices A, B, C, and D [22, 9]. Fig. 29.2 depicts the resulting spatial neural network architecture. The RNN is trained with backpropagation through time which is a shared weights extension of standard backpropagation [22, 9]. … In order to map the state estimation to the RNN the hidden units s of the RNN (Fig. 29.2) describe the state variables for the reinforcement learning task. In other words, after training, these variables are used as outputs of the state estimation function. … The resulting trained network models the state transition of the underlying dynamical system with respect to the sequence of actions. If the system is able to model the forecast horizon sufficiently well, the Markov property for the hidden cluster s0 is arbitrarily well approximated [30, 27]. Therefore a sufficiently well trained RNN results in a state estimator for a subsequent use in reinforcement learning algorithms [29]. (Page 713). 
Franklin and Song suggests a control system using a neural network, which differs in part from the claimed invention by the substitution of Song’s general neural network for a recurrent neural network. However, Duell demonstrates that the prior art already knew of using RNNs in estimating state information. One of ordinary skill in the art could have easily substituted Duell’s RNN into the system of Franklin and Song. Further, one of ordinary skill in the art would have recognized that such a substitution would have resulted in a system which would generate state estimation corrections based on prior state data. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Franklin and the teachings of Song and Duell. 

Regarding Claim 2: Franklin in view of Song makes obvious the above limitations. As previously noted Franklin teaches wherein the processor subsystem is configured to, in the iteration: using the input interface, obtain a time-series of sensor measurements; obtain the initial inference of the state by using the time-series of sensor measurements and a time-series of previous inferred states as input to the mathematical model (See at least Fig. 31.b, Page 58, Page 12, Page 48, Page 46, Page 389, and Page 391). As previously noted, Song teaches apply the learned model to the initial inference of the state and the time-series of sensor measurements to obtain a current correction value which, together with previous correction values, forms a time-series of correction values; and obtain the current inferred state by combining the initial inference of the state with the time-series of correction values (See at least Page 1, Page 2, and Page 3). 
 
Regarding Claim 5: Franklin in view of Song makes obvious the above limitations. Additionally, Franklin discloses wherein the mathematical model provides a physics-based modelling of the state as a function of the sensor measurement and the previous inferred state:

    PNG
    media_image12.png
    74
    484
    media_image12.png
    Greyscale
(Page 389)

    PNG
    media_image13.png
    111
    432
    media_image13.png
    Greyscale
(Page 391).

Regarding Claim 6: Franklin in view of Song makes obvious the above limitations. Additionally, Franklin discloses wherein the mathematical model includes a transitional model part which models a conditional probability of the state to be inferred given a previous inferred state, and a measurement model part which models a conditional probability of the sensor measurement given the state to be inferred. 


    PNG
    media_image14.png
    273
    484
    media_image14.png
    Greyscale
 (Page 389)

    PNG
    media_image13.png
    111
    432
    media_image13.png
    Greyscale
(Page 391).

Regarding Claim 7: Franklin in view of Song makes obvious the above limitations. Additionally, Franklin discloses wherein the processor subsystem is configured to iteratively infer the state by Kalman Filtering by assuming that probability distributions of the mathematical model are linear and Gaussian.

    PNG
    media_image14.png
    273
    484
    media_image14.png
    Greyscale
 (Page 389)

    PNG
    media_image13.png
    111
    432
    media_image13.png
    Greyscale
(Page 391).

Regarding Claim 9: Franklin in view of Song makes obvious the above limitations. Additionally, Franklin discloses wherein the output device is an actuator associated with the physical system, and wherein the system is configured to control the physical system by providing control data to the actuator which is based on the current inferred state of the physical system:

    PNG
    media_image15.png
    185
    323
    media_image15.png
    Greyscale
(Fig. 8.34.b, Page 338)

    PNG
    media_image16.png
    222
    485
    media_image16.png
    Greyscale
(Page 341)

Regarding Claim 10: Franklin in view of Song makes obvious the above limitations. Additionally, Franklin discloses wherein the system is one of: a vehicle control system; or a robotics control system; or a manufacturing control system; or models a conditional probability of the state to be inferred given a previous inferred state, and a building control system (This book is about the use of digital computers in the real-time control of dynamic systems such as servomechanisms, chemical processes, and vehicles that move over water, land, air, or space. (Page xix, Preface).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (Digital Control of Dynamic Systems) in view of Song et al. (Application of Federal Kalman Filter with Neural Networks in the Velocity and Attitude Matching of Transfer Alignment), and further in view of Zhang et al. (Human Pose Estimation with Spatial Contextual Information). 

Regarding Claim 4: Franklin in view of Song makes obvious the above limitations. As noted above, Song teaches wherein the learned model is a neural network ( See at least Page 2). Neither Franklin nor Song teaches wherein the learned model is a graph neural network including a gated recurrent unit to establish recursion in the graph neural network. 
Zhang teaches a learned model is a graph neural network including a gated recurrent unit to establish recursion in the graph neural network (We introduce the Pose Graph Neural Network (PGNN), which is flexible and efficient to learn a structured representation of body joints. Our PGNN is built on a graph that can be integrated in various pose estimation networks. Each node in the graph is associated with neighboring body parts. Spatial relations are thus captured through edge construction. Direct message passing between different nodes is enabled for precise prediction. Ours is different in modeling spatial relation. PGNN is a novel way to adaptively select the message passing directions in parallel. Instead of defining an explicit sequential order for a human body structure, it dynamically arranges the update sequences. Via simultaneous update, we manage the short- and long-term relation. Finally, PGNN learns a structured graph representation to boost performance. (Page 2) Also: the Gated Graph Neural Network (GGNN) [27] adopted recurrent gating function [8] to update the hidden state and output sequences. (Page 3). Also: Eq. (4) gives the formulation of T . It updates the k th node with the aggregated messages and the t − 1 step of hidden state. We follow the same gating mechanism with GRU [27] and enjoy more computational efficiency and less memory consumption. (Page 4). Also: Fig. 2). 
Franklin and Song suggests a control system using a neural network, which differs in part from the claimed invention by the substitution of Song’s general neural network for a graph neural network with a GRU. However, Zhang demonstrates that the prior art already knew of using GNNs with GRUs to estimate state information. One of ordinary skill in the art could have easily substituted Zhang’s GNN into the system of Franklin and Song. Further, one of ordinary skill in the art would have recognized that such a substitution would have resulted in a system which would be able to better model spatial information of the input. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Franklin and the teachings of Song and Zhang. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (Digital Control of Dynamic Systems) in view of Song et al. (Application of Federal Kalman Filter with Neural Networks in the Velocity and Attitude Matching of Transfer Alignment), and further in view of Duell et al. (Solving Partially Observable Reinforcement Learning Problems with Recurrent Neural Networks) and Srihari (RNNs as Directed Graphical Models).

Regarding Claim 8: Franklin in view of Song makes obvious the above limitations. Franklin does not disclose wherein the processor subsystem is configured to implement the iterative inference of the state of the physical system as a directed graphical model and by using an iterative message passing scheme over edges of the directed graphical model.
Duell teaches a learned model is a recurrent neural network configured to maintain and pass a hidden state of the recurrent neural network between iterations of the iterative inference of the state of the physical system (This parameter optimization problem is solved by an RNN with finite unfolding in time using shared weight matrices A, B, C, and D [22, 9]. Fig. 29.2 depicts the resulting spatial neural network architecture. The RNN is trained with backpropagation through time which is a shared weights extension of standard backpropagation [22, 9]. … In order to map the state estimation to the RNN the hidden units s of the RNN (Fig. 29.2) describe the state variables for the reinforcement learning task. In other words, after training, these variables are used as outputs of the state estimation function. … The resulting trained network models the state transition of the underlying dynamical system with respect to the sequence of actions. If the system is able to model the forecast horizon sufficiently well, the Markov property for the hidden cluster s0 is arbitrarily well approximated [30, 27]. Therefore a sufficiently well trained RNN results in a state estimator for a subsequent use in reinforcement learning algorithms [29]. (Page 713). Further, Srihari explains that an RNN may be interpreted as a directed graphical model. (“RNNs have an interpretation as an efficient directed graphical model” Page 7). 
Franklin and Song suggests a control system using a neural network, which differs in part from the claimed invention by the substitution of Song’s general neural network for a recurrent neural network. However, Duell demonstrates that the prior art already knew of using RNNs to estimate state information. Further, per Srihari, such a RNN could be interpreted as a directed graphical model. One of ordinary skill in the art could have easily substituted Duell’s RNN into the system of Franklin and Song. Further, one of ordinary skill in the art would have recognized that such a substitution would have resulted in a system which would generate state estimation corrections based on prior state data. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Franklin and the teachings of Song, Duell, and Srihari. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (Digital Control of Dynamic Systems) in view of Song et al. (Application of Federal Kalman Filter with Neural Networks in the Velocity and Attitude Matching of Transfer Alignment), and further in view of Tichborne et al. (US 2008/0103703 A1).

Regarding Claim 11: Franklin in view of Song makes obvious the above limitations. Franklin does not appear to disclose wherein the output device is a rendering device, and wherein the system is configured to enable an operator to control the physical system by causing the rendering output device to generate a sensory perceptible output signal based on the current inferred state of the physical system.
	However, Tichborne teaches wherein the output device is a rendering device, and wherein the system is configured to enable an operator to control the physical system by causing the rendering output device to generate a sensory perceptible output signal based on the current inferred state of the physical system (The processor (1) periodically calculates a new estimated state of the system in view of a previous estimated state of the system and values of the inputs (2, 3). The processor monitors the fuel leak amount estimate and the fuel leak rate estimate and if either exceeds a respective threshold value send a signal to a fuel leak warning means (4). See at least Abstract. Also: Thus the data (arrow 10) provided, concerning the corrected state of the system at a given time, includes data (represented by arrows 6a and 6b, respectively) of an estimated fuel leak amount and an estimated fuel leak rate. The estimated fuel leak data 6a, 6b are fed to a comparator 15 which ascertains whether the estimated fuel leak amount and/or rate are high enough to warrant the deemed detection of a fuel leak. If a leak is deemed detected a suitable output 4 is made. See at least [0060]. Also:  In use, the processor 1 processes the inputs 2, 3 over time and calculates whether there might be a fuel leak. In the event that the processor 1 deems there to be a fuel leak, a signal is sent to a warning device 4 to warn the pilot of the aircraft that there may be a fuel leak. The warning device in this embodiment is in the form of a combination of an audible warning tone and a flashing light. See at least [0057]. Also: In the event that, in step (iv), it is decided that there might be a fuel leak, the step of causing an indication that there is a suspected fuel leak to be made (step v) may comprise sending an electronic warning signal from the circuit. Alternatively, the circuit may stop issuing an "OK" signal, the absence of which causes the indication to be made. The indication to be made, in the event of a suspected leak, preferably includes an advisory warning that alerts the pilot of the aircraft. The warning could for example be in the form of an audible alarm, a recorded message, a visual warning, or a combination thereof. See at least [0040]). 
	Franklin and Song suggests a control system using state estimation, upon which the claimed invention’s outputting alerts based on an estimated state can be seen as an improvement. However, Tichborne demonstrates that the prior art already knew of using estimated states to initiate alerts and warnings. One of ordinary skill in the art could have trivially applied the techniques of Tichborne to the system of Franklin and Song. Further, one of ordinary skill in the art would have recognized that such an application of Tichborne would have resulted in an improved system which could report problematic states to users. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Franklin and the teachings of Song and Tichborne. 

Regarding Claim 12: Franklin in view of Song and Tichborne makes obvious the above limitations. Additionally, Tichborne teaches wherein the system is configured to cause a sensory perceptible warning signal to be generated when the current inferred state of the physical system indicates a failure of the physical system (The processor (1) periodically calculates a new estimated state of the system in view of a previous estimated state of the system and values of the inputs (2, 3). The processor monitors the fuel leak amount estimate and the fuel leak rate estimate and if either exceeds a respective threshold value send a signal to a fuel leak warning means (4). See at least Abstract. Also: Thus the data (arrow 10) provided, concerning the corrected state of the system at a given time, includes data (represented by arrows 6a and 6b, respectively) of an estimated fuel leak amount and an estimated fuel leak rate. The estimated fuel leak data 6a, 6b are fed to a comparator 15 which ascertains whether the estimated fuel leak amount and/or rate are high enough to warrant the deemed detection of a fuel leak. If a leak is deemed detected a suitable output 4 is made. See at least [0060]. Also:  In use, the processor 1 processes the inputs 2, 3 over time and calculates whether there might be a fuel leak. In the event that the processor 1 deems there to be a fuel leak, a signal is sent to a warning device 4 to warn the pilot of the aircraft that there may be a fuel leak. The warning device in this embodiment is in the form of a combination of an audible warning tone and a flashing light. See at least [0057]. Also: In the event that, in step (iv), it is decided that there might be a fuel leak, the step of causing an indication that there is a suspected fuel leak to be made (step v) may comprise sending an electronic warning signal from the circuit. Alternatively, the circuit may stop issuing an "OK" signal, the absence of which causes the indication to be made. The indication to be made, in the event of a suspected leak, preferably includes an advisory warning that alerts the pilot of the aircraft. The warning could for example be in the form of an audible alarm, a recorded message, a visual warning, or a combination thereof. See at least [0040]). The motivation to combine Franklin, Song, and Tichborne is the same as explained under claim 11 above, and is incorporated herein.

Response to Arguments
Applicant’s Response Regarding 101 Rejections of claims 1-15: Applicant elects to participate in the DSMER Pilot Program. 
Examiner’s Response: The SME rejections have been maintained or updated as appropriate. 

Applicant’s Argument Regarding 103 Rejections of claims 1-15: 
Duell refers to “reinforcement learning.” Therefore, Duell pertains to a technical field substantially different that the claimed subject matter, since reinforcement learning relates to a completely different learning paradigm by interacting with an environment with an agent. In contrast, Song relates to deep learning or supervised learning, which just learns from labeled data. Therefore, one would not modify Song based on the features of Duell. 
Duell teaches that the RNN models the state transition of the dynamical system. This is different to the use of the claimed model, which provides a correction value of the state. Therefore, a modification of Song based on Duess would still not suggest the noted features of the claims. 
Examiner’s Response: Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.
Duell being applied with a different machine learning technique does not demonstrate that Duell is not analogous prior art. Further, Duell expressly involves state estimation techniques which clearly commends it to an inventor dealing with the control of a system based on an estimated state. 
The limitation at issue is made obvious based on a combination of Duell and Song. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 7 July 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-09-01